ROBINSON, J.,
dissenting. I respectfully dissent because I conclude that the trial court improperly shifted the burden of proof on the issue of personal rehabilitation to the respondent mother. Accordingly, I would reverse the judgments of the trial court and remand the case for a new trial.
As a preliminary matter, I take a moment to emphasize the judicial lens through which I believe we must review the court’s decision. “The termination of parental rights is defined as the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and his parent .... It is a most serious and sensitive judicial action. . . . Although that ultimate interference by the state in the parent-child relationship may be required under certain circumstances, the natural rights of parents in their children undeniably warrants deference and, absent a powerful countervailing interest, protection.” (Citations omitted; internal quotation marks omitted.) In re Juvenile Appeal (Anonymous), 181 Conn. 638, 640, 436 A.2d 290 (1980). Because termination of parental rights is one of the most drastic actions that the state may take against its citizens, we must be scrupulous in our review of a decision terminating a parent’s rights.
It is well established that “[i]n order to terminate a parent’s parental rights under [General Statutes] § 17a-112, the petitioner [the commissioner of children and *775families] is required to prove, by clear and convincing evidence, that: (1) the department has made reasonable efforts to reunify the family; General Statutes § 17a-112 (j) (1); (2) termination is in the best interest of the child; General Statutes § 17a-112 (j) (2); and (3) there exists any one of the seven grounds for termination delineated in § 17a-112 (j) (3).” (Emphasis added.) In re Samantha C., 268 Conn. 614, 628, 847 A.2d 883 (2004). “[T]he statutory criteria must be strictly complied with before termination can be accomplished.” (Emphasis added; internal quotation marks omitted.) In re Amanda A., 58 Conn. App. 451, 455, 755 A.2d 243 (2000). The ground for termination alleged in the present case was the respondent’s failure to achieve a sufficient degree of personal rehabilitation pursuant to § 17a-112 Q) (3) (B) (ii).
In terminating the respondent’s parental rights, the court found that “[a]s of the date of trial, [the respondent] had not made significant progress to persuade the court by clear and convincing evidence that she had met the objectives identified by Dr. [Logan L.] Green [a court-appointed psychologist] as important for reunification.” (Emphasis added.) The fulfillment by the respondent of the objectives identified by Green evidently was essential to determining whether the respondent had achieved a sufficient degree of rehabilitation, as was necessary for reunification with her children.1 As this was essential to the court’s determination, it was incumbent upon the petitioner to demonstrate that the respondent had failed to meet the objectives. However, by requiring the respondent to prove by clear and *776convincing evidence that she had met Green’s objectives, the court, at least in part, put the burden of proof on the respondent to demonstrate that she had achieved a sufficient degree of personal rehabilitation. This, of course, is improper because the petitioner always bears the burden of proof on the issue of personal rehabilitation, and this burden never shifts. Accordingly, in reaching its decision, the court acted contrary to § 17a-112 by shifting the burden of proof on the issue of personal rehabilitation to the respondent.2
Due to the problematic nature of the court’s language, the respondent sought an articulation from the court. The court offered two articulations in an attempt to clarify the disputed language contained in its decision.3 In its first articulation, the court explained that its intention was not to require that the respondent prove by clear and convincing evidence that she had met Green’s objectives, but, rather, that the respondent “had an obligation to meet the requirements of her specific steps in order to be reunited with her two sons” and that “[the petitioner] had proved by clear and convincing evidence that . . . [the respondent] had not addressed successfully her [issues].” (Emphasis added.) In its further articulation, the court stated that the decision, taken as whole, “articulates that the court’s conclusion that [the petitioner] provided [the respondent] with the opportunity and services necessary to address the *777issues upon which the original commitment was based, and [that the respondent] failed to take full advantage of those services or rehabilitate to a degree that reunification was appropriate.”
In my view, the articulations present new reasoning and a new basis to support the decision to terminate the respondent’s parental rights, namely, that the petitioner carried her burden of proving that the respondent had failed to achieve a sufficient degree of personal rehabilitation. “An articulation is not an opportunity for a trial court to substitute a new decision nor to change the reasoning or basis of a prior decision. ... If, on appeal, this court cannot reconcile an articulation with the original decision, a remand for a new trial is the appropriate remedy.” (Citation omitted; internal quotation marks omitted.) Lusa v. Grunberg, 101 Conn. App. 739, 743, 923 A.2d 795 (2007).
I conclude, therefore, that the court improperly shifted the burden of proof on the issue of personal rehabilitation to the respondent and that the court’s articulations changed the basis of the original decision. Accordingly, I would reverse the judgments of the trial court and remand the case for a new trial.

 In fact, the court found Green’s report to be a “compelling document.” Aside from Green’s report, the record indicates that, in determining whether the respondent had achieved a sufficient degree of personal rehabilitation, the court also relied on the petitioner’s evidence that the respondent had not fully complied with the court-ordered specific steps, including certain substance abuse orders.


 As further evidence of this burden shift, the court states in its memorandum of decision that it found that the respondent had not “established to the court’s satisfaction that she is prepared educationally or emotionally to assume the primary care role of caring for her children.”


 It is noteworthy that in both articulations, the court acknowledged that the language that it employed suggested that the burden of proof was on the respondent regarding the issue of personal rehabilitation. In its first articulation, the court stated that it “agrees that the language . . . suggests a shifting of the burden . ...” In its second articulation, the court stated that it “acknowledges that the specific language cited suggested the alleged shift of [the] burden.”